992 So.2d 377 (2008)
Justin STEPHENS, Appellant,
v.
STATE of Florida, Appellee.
Nos. 4D07-3022, 4D07-3023.
District Court of Appeal of Florida, Fourth District.
October 8, 2008.
Adam R. Barnett and Brandine E. Powell of Brandine E. Powell and Associates, P.A., Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See State v. Frierson, 926 So.2d 1139 (Fla.2006).
STONE, WARNER and DAMOORGIAN, JJ., concur.